State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: March 12, 2015                     106169
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

LARRY D. DUFFY,
                    Appellant.
________________________________


Calendar Date:    January 6, 2015

Before:   Garry, J.P., Egan Jr., Lynch and Clark, JJ.

                              __________


     Abbie Goldbas, Utica, for appellant.

      Gerald F. Mollen, District Attorney, Binghamton (Carole M.
Cassidy of counsel), for respondent.

                              __________


Garry, J.P.

      Appeal from a judgment of the County Court of Broome County
(Smith, J.), rendered July 23, 2014, convicting defendant upon
his plea of guilty of the crime of criminal possession of a
forged instrument in the second degree.

      Defendant waived indictment and entered a guilty plea to a
superior court instrument charging him with criminal possession
of a forged instrument in the second degree, which also satisfied
other charges. He was sentenced, as agreed, as a second felony
offender to a prison term of 2 to 4 years, and now appeals.

      We affirm. Defendant's contentions that his plea was not
voluntary and that County Court erred in accepting his guilty
plea without conducting a hearing to determine his competency
                              -2-                106169

were not preserved for our review by a postallocution motion to
withdraw his plea (see People v Vandemark, 117 AD3d 1339, 1340
[2014], lv denied 24 NY3d 965 [2014]; People v Bennett, 30 AD3d
631, 631 [2006], lv denied 7 NY3d 809 [2006]; compare People v
D'Adamo, 281 AD2d 751, 752-753 [2001]). Moreover, a defendant is
presumed competent and, absent reasonable grounds to believe that
he or she is incapable of understanding the proceedings due to a
mental disease or defect, a court is not required to order a
competency hearing based solely upon a history of substance abuse
or mental illness (see People v Blackmon, 122 AD3d 1071, 1072-
1073 [2014]; People v Dowling, 92 AD3d 1034, 1034 [2012], lv
denied 18 NY3d 993 [2012]; People v Woodard, 17 AD3d 929, 930
[2005], lv denied 5 NY3d 811 [2005]).

      A review of the plea proceedings and defendant's
participation therein discloses nothing to support the conclusion
that he was suffering from mental illness or was under the
influence of medication that clouded his judgment so as to render
him incapable of voluntarily entering a guilty plea (see People v
Riley, 97 AD3d 982, 983 [2012], lv denied 20 NY3d 935 [2012];
compare People v Hennessey, 111 AD3d 1166, 1167-1168 [2013]).
Defendant provided coherent responses to County Court's inquiry,
indicated that he understood and made no statements that called
into question the voluntariness of his plea so as to alert the
court of the need to inquire as to his competency or to hold a
competency hearing (see CPL 730.30 [1]; People v Lopez, 71 NY2d
662, 665-666 [1988]; People v Tafari, 90 AD3d 1341, 1342-1343
[2011], lv denied 19 NY3d 977 [2012]; People v Rought, 90 AD3d
1247, 1248 [2011], lv denied 18 NY3d 962 [2012]). Although the
presentence investigation report reflects defendant's self-
reported substance abuse history and mental health problem for
which he receives medication, "the record as a whole reflects no
grounds to believe that defendant was incapable of understanding
the proceedings against him due to mental disease or defect [or
that he suffered medication side-effects]" (People v Bennett, 30
AD3d at 631). Thus, we discern no error in the court accepting
defendant's guilty plea.

     Egan Jr., Lynch and Clark, JJ., concur.
                        -3-                  106169

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court